***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***




                                                            Electronically Filed
                                                            Supreme Court
                                                            SCWC-XX-XXXXXXX
                                                            28-MAY-2021
                                                            11:43 AM
                                                            Dkt. 18 OP




         IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                              ---o0o---


  WELLS FARGO BANK, N.A., dba AMERICAS SERVICING COMPANY,
              Respondent/Plaintiff-Appellee,

                                  vs.

    MARIANNE S. FONG, Individually and as Trustee of the
  Marianne S. Fong Revocable Trust Dated October 16, 2003,
              Petitioner/Defendant-Appellant,

                                  and

          ONOMEA BAY RANCH OWNER’S ASSOCIATION, INC.,
                           Defendant.


                          SCWC-XX-XXXXXXX

       CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CIV. NO. 10-1-0097)

                            MAY 28, 2021

RECKTENWALD, C.J., NAKAYAMA, McKENNA, WILSON, AND EDDINS, JJ.

              OPINION OF THE COURT BY NAKAYAMA, J.
      ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



             A bank seeking to foreclose on a mortgage and note bears

the burden of establishing that the borrower defaulted under the

terms of the agreements.     In order to satisfy this burden and

prevail on a motion for summary judgment, the bank must submit

evidence which clearly demonstrates the borrower’s default.

             Wells Fargo Bank, N.A. (Wells Fargo or Lender) sought

 a judicial foreclosure of the residence of Marianne S. Fong

 (Fong or Borrower).      In order to prove that Fong had defaulted,

 Wells Fargo submitted a ledger without explaining how to read

 the ledger.    In the absence of any explanation, the ledger is

 ambiguous and presents genuine issues of material fact.

 Furthermore, although the ledger indicates that Wells Fargo

 billed Fong for lender-placed insurance, there is only ambiguous

 evidence regarding whether Wells Fargo properly charged Fong for

 the insurance.     Thus, there is also a genuine issue of material

 fact concerning whether Fong actually owed the amounts that

 forced her into the alleged default.         The Intermediate Court of

 Appeals (ICA) consequently erred in affirming the Circuit Court

 of the Third Circuit’s (circuit court) order granting summary

 judgment.

             This court therefore vacates the ICA’s judgment of

 February 12, 2020 and remands this case for further proceedings

 consistent with this opinion.


                                       2
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



                             I.    Background

A.   Factual Background

           On March 12, 2007, Fong executed a promissory note

(Note) for $570,000 to MortgageIT, Inc. secured by a mortgage

(Mortgage) on her home in Pepeʻekeo on the island of Hawaiʻi.

Wells Fargo ultimately obtained the Note from MortgageIt, Inc.,

and was also assigned the Mortgage.

     1.    The Note

           The Note obligated Fong to make “monthly payments” for

thirty years beginning in May 2007.          Under the terms of the

Note, Fong was required to pay $3,087.50 per month for the first

ten years, followed by $4,249.77 per month for the latter twenty

years.

           The Note further provided that Fong would be in

default if she “d[id] not pay the full amount of each monthly

payment on the date it is due.”           In the event that Fong

defaulted on her payments, the Note included an acceleration

clause authorizing Wells Fargo to seek the full amount owed

under the Note.

     2.    The Mortgage

           In conjunction with the terms of the Note, the

Mortgage obligated Fong to make “periodic payments” consisting

of the monthly payments required by the Note, any additional

charges required by the Note, and escrow items.           As relevant

                                      3
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



here, “escrow items” included “premiums for any and all

insurance required by [Wells Fargo] under Section 5.”

            Under Section 5 of the Mortgage, Fong was required to

insure the property “against loss by fire, hazards included

within the term ‘extended coverage,’ and any other hazards

including, but not limited to, earthquakes and floods, for which

Lender requires insurance.”      If Fong failed to purchase and

maintain the required insurance, the Mortgage authorized Wells

Fargo to “obtain insurance coverage, at [Wells Fargo’s] option

and [Fong’s] expense.”     “Any amounts disbursed by [Wells Fargo]

. . . shall become additional debt of [Fong] secured by this

[Mortgage].     These amounts shall bear interest at the Note rate

from the date of disbursement and shall be payable, with such

interest, upon notice from [Wells Fargo] to [Fong] requesting

payment.”

            Lastly, Section 1 of the Mortgage also authorized

Wells Fargo to “return any payment or partial payment if the

payment or partial payments are insufficient to bring the Loan

current.”     If Fong was up to date on her payments, the Mortgage

provided that her payments “shall be applied in the following

order of priority: (a) interest due under the Note;

(b) principal due under the Note; (c) amounts due under Section

3 [for Escrow Items].”     However, if Fong was delinquent, the

Mortgage provided that a “payment may be applied to the
                                     4
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



delinquent payment and the late charge.          If more than one

Periodic Payment is outstanding, Lender may apply any payment

received from Borrower to the repayment of the Periodic Payments

if, and to the extent that, each payment can be paid in full.”

     3.    Loan History

           Between July 2007 and February 2009, Fong regularly

made payments exceeding $3,087.50 to Wells Fargo for each

month’s payment.1

           At some time prior to September 10, 2007, Wells Fargo

apparently determined that Fong did not obtain hail and

windstorm (hurricane) insurance for the mortgaged property, as

required under Section 5 of the Mortgage.2          On October 18, 2007,

Wells Fargo purchased lender-placed hurricane insurance at the

price of $13,067.20 for the time period from July 31, 2007 to

July 31, 2008.     On August 1, 2008, Wells Fargo purchased a

second year’s worth of lender-placed hurricane insurance for

1     It appears that Fong may have missed payments in January, October, and
December 2008. Nevertheless, in months where there is no “Amount Received,”
it seems that additional payments were made in the immediately following
months that could have cured any resulting default.

2     The record is devoid of any document explicitly indicating that the
Mortgage required windstorm and hail insurance. However, this court notes
that an extended coverage endorsement generally covers damage from
“windstorm, hail, explosion (except of steam boilers), riot, civil commotion,
aircraft, vehicles, and smoke.” See Extended Coverage (EC) Endorsement,
International Risk Management Institute, Inc.,
https://www.irmi.com/term/insurance-definitions/extended-coverage-endorsement
(last visited Apr. 27, 2021). Here, Section 5 of the Mortgage required Fong
to insure the property against “hazards included within the term ‘extended
coverage[.]’”




                                      5
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



$13,067.20 for the time period from July 31, 2008 to July 31,

2009.   It is not clear from the record whether Wells Fargo

notified Fong prior to either purchase that Wells Fargo would

purchase and charge Fong for the cost of hurricane insurance if

she failed to obtain a policy.

            On July 26, 2009, Wells Fargo mailed Fong a letter

asserting that she was in default (Default Letter).            The Default

Letter stated that Fong owed Wells Fargo $22,763.16 in past due

payments, and that there was a total delinquency of $22,932.53.

The Default Letter notified Fong that if she did not make her

payments current by August 25, 2009, Wells Fargo would

accelerate the Mortgage and potentially foreclose on the

property.

            It appears that Fong stopped making consistent

payments after receiving the Default Letter.

B.   Procedural Background

            On March 23, 2010, Wells Fargo filed a complaint

seeking foreclosure in circuit court.3

            Over five years later,4 Wells Fargo filed the Motion at

issue on October 27, 2015.       Wells Fargo contended that it was


3    The Honorable Greg K. Nakamura presided.

4     At Fong’s request, the circuit court placed the case into the
Foreclosure Mediation Pilot Project. Although mediation was initially
                                                             (continued . . .)


                                      6
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



entitled to foreclosure because its evidence demonstrated

(1) the existence of the Mortgage and Note; (2) the terms of the

Mortgage and Note; (3) that Fong defaulted under the terms of

the Mortgage and Note; and (4) that it provided Fong with the

requisite notice of foreclosure.          As evidence of Fong’s

purported default under the terms of the Mortgage and Note,

Wells Fargo submitted a loan account history (Loan History).5

            On November 23, 2015, Fong filed a pro se response

(Response) to Wells Fargo’s Motion.         In a two-page memorandum,

Fong asserted that she was not in default.           Instead, Fong stated

that she attempted to make payments, but Wells Fargo returned

her payments.       Fong also indicated that any alleged default was

caused by Wells Fargo’s imposition of lender-placed hurricane

insurance without providing Fong notice.          Fong attached several

(. . . continued)

scheduled for November 12, 2010, Wells Fargo requested multiple continuations
until May 2014. The parties were not able to reach an agreement, and the
circuit court discharged the case from the Foreclosure Mediation Pilot
Project on February 13, 2015.

      Wells Fargo then filed a motion for summary judgment on May 26, 2015,
which was struck due to Wells Fargo’s failure to file a certificate of
service with its Hawaiʻi Revised Statutes (HRS) § 667-17 Attorney Affirmation.

5     Wells Fargo’s attachments to its Motion consisted of a declaration of
indebtedness signed by April J. Linn, a declaration by Robert M. Ehrhorn,
Jr., an HRS § 667-17 Affirmation, the Note, the Mortgage, the mortgage
assignment from MortgageIt, Inc. to Wells Fargo, the Default Letter, the Loan
History, a judgment worksheet, a litigation guarantee and endorsement, a
quitclaim deed conveying the property from Fong to a personal trust, a
collection letter, and a document showing Fong was not an active service
member.




                                      7
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



documents to her Response to support her claims.           However, Fong

did not include a declaration or affidavit attesting to her

claims or certifying her documents.

          On December 7, 2015, Wells Fargo asserted in its reply

that it had established Fong’s default through the Loan History.

However, Wells Fargo did not explain how the Loan History showed

Fong’s default.    Wells Fargo also argued that the Note “allow[ed

Wells Fargo] the right to accelerate and require payment of the

full amount of Principal which has not been paid and all the

interest that is owed on that amount.        Any payment of less than

the full amount due does not have to be accepted and refunded

[sic].”

          On December 10, 2015, Fong submitted an “Addendum to

Memorandum in Opposition to Motion for Summary Judgment filed on

November 23, 2015” (Addendum).       In the Addendum, Fong reiterated

her claims from her Response.       Fong also stated that she

obtained her own hurricane insurance policy at an approximate

rate of $557.00 per year, as opposed to Wells Fargo’s $13,067.20

per year policy.

          On December 17, 2015, the circuit court held a hearing

on Wells Fargo’s Motion.      During the hearing, the circuit court

stated it would grant Wells Fargo’s Motion.

          On May 2, 2016, the circuit court entered its

“Findings of Fact, Conclusions of Law and Order Granting
                                     8
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



Plaintiff’s Motion for Summary Judgment and Decree of

Foreclosure Against all Defendants on Complaint filed March 23,

2010” (Order).    The circuit court found that Wells Fargo

established the four elements required by Bank of Honolulu v.

Anderson, 3 Haw. App. 545, 551, 654 P.2d 1370, 1375 (1982), and

was entitled to foreclosure.      In particular, the circuit court

found that, as an “undisputed fact[],”

          Defendant MARIANNE S. FONG defaulted in the observance and
          performance of the terms, covenants and conditions set
          forth in the Note and Mortgage in that said Defendant
          failed and neglected to pay the principal sum thereof and
          the interest thereon at the times and in the manner therein
          provided, and failed and neglected to pay the additional
          Mortgage expenses, advances and charges incurred or made
          pursuant to the terms and conditions of the Mortgage.

However, beyond stating that it “reviewed the pleadings,

declarations and the files and records herein,” the circuit

court did not address Fong’s arguments that she was not in

default because Wells Fargo rejected her payments and because

Wells Fargo improperly charged her for lender-placed hurricane

insurance.   The circuit court entered its judgment the same day.

          Before the ICA, Fong asserted that the circuit court

erred in granting Wells Fargo’s Motion because Fong presented

genuine issues of material fact, namely whether (1) Fong

actually was in default; (2) the lender-placed hurricane

insurance violated Section 5 of the Mortgage, including whether

(a) Wells Fargo should have provided notice before purchasing

the insurance, (b) Wells Fargo provided such notice, and

                                     9
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



(c) Wells Fargo could back date the coverage; (3) Wells Fargo

properly increased Fong’s mortgage payments; (4) Wells Fargo

misapplied Fong’s payments under Section 2 of the Mortgage; and

(5) the doctrine of unclean hands should have prevented Wells

Fargo from foreclosing on the Mortgage.

           In a summary disposition order, the ICA determined

that Wells Fargo satisfied its burden of production such that

Fong bore the burden of demonstrating the existence of a genuine

issue of material fact.        The ICA acknowledged Fong’s arguments

that “she did not default under the Mortgage and Note and that

the reason for her alleged default was the increase in cost from

the lender-placed hurricane insurance, which she claims she was

unaware of at the time.”       However, the ICA rejected Fong’s

assertions because “the record is devoid of any accompanying

declaration or affidavit to support Fong’s allegations or her

submitted exhibits.”      The ICA consequently affirmed the circuit

court’s judgment.

                         II.    Standard of Review

A.   Motion for Summary Judgment

           A trial court’s decision on a motion for summary

judgment is reviewed de novo.        Thomas v. Kidani, 126 Hawaiʻi 125,

127-28, 267 P.3d 1230, 1232-33 (2011) (citing Fujimoto v. Au, 95

Hawaiʻi 116, 136, 19 P.3d 699, 719 (2001)).


                                     10
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


           [S]ummary judgment is appropriate if the pleadings,
           depositions, answers to interrogatories, and admissions on
           file, together with the affidavits, if any, show that there
           is no genuine issue as to any material fact and the moving
           party is entitled to judgment as a matter of law.

Fujimoto, 95 Hawaiʻi at 136, 19 P.3d at 719.

           The burden is on the party moving for summary judgment
           (moving party) to show the absence of any genuine issue as
           to all material facts, which, under applicable principles
           of substantive law, entitles the moving party to judgment
           as a matter of law.

French v. Hawaii Pizza Hut, Inc., 105 Hawaiʻi 462, 470, 99 P.3d

1046, 1054 (2004) (quoting GECC Fin. Corp. v. Jaffarian, 79

Hawaiʻi 516, 521, 904 P.2d 530, 535 (App. 1995)).

           This court reviews the evidence in the light most

favorable to the party opposing the motion for summary judgment.

Thomas, 126 Hawaiʻi at 128, 267 P.3d at 1233.           When a movant’s

evidence is subject to conflicting interpretations, or

reasonable people might differ as to its significance, summary

judgment is improper.      Nationstar Mortgage LLC v. Kanahele, 144

Hawaiʻi 394, 401-02, 443 P.3d 86, 93-94 (2019) (quoting Makila

Land Co., LLC v. Kapu, 114 Hawaiʻi 56, 67, 156 P.3d 482, 493

(App. 2006)).

                             III. Discussion

A.   The ICA erred in affirming the circuit court’s order
     granting summary judgment because the Loan History is
     subject to interpretation and therefore a genuine issue of
     material fact exists.

           A party seeking to foreclose on a mortgage and note

must prove (1) the existence of the agreements, (2) the terms of

                                     11
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



the agreements, (3) a default under the terms of the agreements,

and (4) delivery of the notice of default.          Bank of America,

N.A. v. Reyes-Toledo, 139 Hawaiʻi 361, 367, 390 P.3d 1248, 1254

(2017) (citing Anderson, 3 Haw. App. at 551, 654 P.2d at 1375).

           The parties dispute whether Wells Fargo established

that Fong had defaulted under the terms of the agreements.

Pursuant to the terms of the Note, Fong would be in default

“[i]f [Fong] do[es] not pay the full amount of each monthly

payment on the date it is due[.]”         The Mortgage does not include

any relevant modifications to the Note’s definition of default.6

Wells Fargo insists that Fong defaulted because she “failed to

make the payments required under the Note and Mortgage, and

failed to pay the additional Mortgage expenses, advances, and

charges that were incurred under the terms of the Mortgage.”                To

support this argument, Wells Fargo pointed out that the Loan

History shows that the loan was due for the February 1, 2009

payment.   By contrast, Fong argued that she did not default

because she made all payments required by the Note.

           Under the circumstances, the Loan History actually

presents conflicting evidence regarding Fong’s payment status,


6     The Mortgage adds that default may occur if either (1) Fong, or Fong’s
agent(s), “gave materially false, misleading, or inaccurate information or
statements to Lender . . . in connection with the Loan,” or (2) any civil or
criminal action that could result in forfeiture of the property is begun.




                                     12
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



rendering summary judgment inappropriate.          First, the Loan

History appears to indicate that Fong made her monthly payments

through February 2009, the alleged default date.            During the

time frame relevant to these proceedings, the Note obligated

Fong to make monthly payments of $3,087.50.           The Loan History

seems to show that Fong made payments exceeding $3,087.50 for

every month between July 2007 and February 2009.7            Thus, it is

not clear that Fong defaulted by failing to make the $3,087.50

payments required by the Note between July 2007 and February

2009.

           Second, the Loan History is largely silent on the

amount the Mortgage obligated Fong to pay, and thus it is

unclear whether Fong actually failed to make Mortgage payments

between the execution of the Mortgage and February 2009.             The

Mortgage required Fong to make periodic payments consisting of,

inter alia, the monthly payments due under the Note as well as

payments for escrow items.       In comparison to the Mortgage’s

silence on the specific amounts required to satisfy each

periodic payment, the Loan History only seems to identify the

periodic payments due for January 1, 2008; November 1, 2008; and


7     To the extent the Loan History shows that there is no “Amount Received”
for January, October, and December 2008, the Loan History also seems to
indicate that Fong may have cured those defaults by submitting additional
payments in the immediately following months.




                                     13
       ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



February 1, 2009.       Despite this ambiguity, the Loan History

appears to indicate that Fong made payments to satisfy the

periodic payments due between July 2007 and February 2009,

including the ones identified by the Loan History.

             To the extent Wells Fargo argues that it was entitled

to reject or redirect Fong’s payments, this argument assumes

what Wells Fargo must prove – that Fong had actually defaulted.

Wells Fargo claimed on appeal that it can reject or redirect any

payment merely because it was less than the amount purportedly

due.    However, the terms of the Mortgage only permit Wells Fargo

to reject or redirect payments that are “insufficient to bring

the Loan current.”       Thus, in order to exercise this authority,

Wells Fargo must first establish that Fong was not current on

her payments.      But as previously discussed, the Loan History

does not unambiguously show that Fong failed to make the

payments required by the Note or Mortgage such that she was not

current on her payments by February 1, 2009.

             In light of the foregoing, the Loan History is subject

to interpretation and does not necessarily demonstrate that Fong

defaulted under the terms of the Note and Mortgage.              Thus, there

is a genuine issue of material fact regarding whether Fong

defaulted.      Wells Fargo consequently was not entitled to summary

judgment.      Fujimoto, 95 Hawaiʻi at 136, 19 P.3d at 719; see also


                                       14
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



Reyes-Toledo, 139 Hawaiʻi at 367, 390 P.3d at 1254; Kanahele, 144

Hawaiʻi at 401-02, 443 P.3d at 93-94.

            As the party seeking summary judgment, Wells Fargo

bore the burden of proof to establish all necessary elements.

French, 105 Hawaiʻi at 470, 99 P.3d at 1054.          Consequently, Wells

Fargo should have provided sufficient information for the courts

to parse its ambiguous ledger.        Going forward, Wells Fargo must

at least submit evidence identifying how much Fong was required

to pay under the terms of the Mortgage and that Fong failed to

make the requisite payments.       Wells Fargo may use this evidence

to demonstrate that Fong was not current on her loan such that

the Mortgage authorized Wells Fargo to reject or redirect Fong’s

payments.    To the extent this information is contained within

the Loan History, Wells Fargo may alternatively submit an

affidavit or declaration explaining how to interpret the data

contained therein.

B.   The ICA erred in affirming the circuit court’s order
     granting summary judgment because additional evidence is
     needed to support the Loan History’s purported amounts due,
     creating a genuine issue of material fact.

            Fong additionally argues that she did not default, but

rather that Wells Fargo improperly forced her into default by

improperly charging her for lender-placed hurricane insurance.

Wells Fargo simply responds that the Mortgage “expressly allowed

for lender-place [sic] insurance” and that “Fong did not dispute

                                     15
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



that she did not have hurricane coverage as required under the

Mortgage.”   Wells Fargo’s post hoc argument is unavailing.

            When adjudicating a motion for summary judgment, trial

courts must “carefully scrutinize the materials submitted by the

moving party[.]”    See Miller v. Manuel, 9 Haw. App. 56, 66, 828

P.2d 286, 292 (App. 1991).

            Wells Fargo’s Motion filings raised significant

questions regarding the validity of the purported amounts due.

The Loan History indicates that on October 18, 2007, Wells Fargo

issued a check in the amount of $13,067.20 to “WNCWD.”               The Loan

History also shows that Wells Fargo issued a second check for

the same amount to “WNCWD” on August 1, 2008.          However, none of

Wells Fargo’s Motion filings explained what these two checks

were for.    Instead, it was Fong who pointed out that the two

payments were for lender-placed hurricane insurance.            In

identifying the payments, Fong asserted that Wells Fargo

purchased and billed Fong for the lender-placed insurance

without notice.    Wells Fargo did not reply to Fong’s lack of

notice assertion during the Motion proceedings.

            Again, as the party seeking summary judgment, Wells

Fargo bore the burden of proving that Fong had defaulted under

the terms of the Note and Mortgage.        French, 105 Hawaiʻi at 470,

99 P.3d at 1054.    Wells Fargo was therefore responsible for

showing that Fong defaulted by failing to make all payments
                               16
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



required by the Note and Mortgage.         French, 105 Hawaiʻi at 470,

99 P.3d at 1054; Reyes-Toledo, 139 Hawaiʻi at 367, 390 P.3d at

1254;   By submitting only the Loan History, Wells Fargo skipped

the step of proving that it was entitled to all the payments it

claimed were due – and which led to Fong’s alleged default when

Wells Fargo redirected her payments.         In the absence of any

explanation, Wells Fargo’s implication that it was entitled to

charge Fong for the cost of these two checks is suspect.

           Even if Wells Fargo had explained during the Motion

proceedings that the payments were for lender-placed insurance,8

none of Wells Fargo’s submissions demonstrated that Wells Fargo

properly charged Fong for the lender-placed insurance.             On

appeal, Wells Fargo countered that “[t]he Mortgage expressly

allows for lender-placed insurance” and that “[t]he lender-

placed insurance did not violate the Mortgage.”           Wells Fargo is

correct that under the terms of the Mortgage, “[i]f [Fong]

fail[ed] to maintain any of the [required insurance coverages],

[Wells Fargo] may obtain insurance coverage, at [Wells Fargo’s]

option and [Fong’s] expense.”        However, Wells Fargo disregards

the Mortgage’s limitation that the insurance cost “shall be


8     Although Wells Fargo acknowledged Fong’s claim regarding the lender-
placed insurance before the circuit court, Wells Fargo did not explain that
these payments were for lender-placed hurricane insurance until it filed its
answering brief to the ICA.




                                     17
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



payable . . . upon notice from [Wells Fargo] to [Fong]

requesting payment.”     (Emphasis added).      Thus, unless Wells

Fargo had provided notice requesting payment to Fong, the cost

was not yet payable.     However, Wells Fargo’s filings were devoid

of any evidence that it notified Fong before demanding payment.

          To the extent Wells Fargo relies on Fong’s submissions

as evidence that Wells Fargo provided Fong notice before billing

her for the lender-placed insurance, Fong’s filings were

ambiguous.   In its ICA answering brief, Wells Fargo argued that

Fong’s evidence showed that she was given notice that Wells

Fargo would purchase lender-placed insurance.          However, Wells

Fargo did not address whether such notice included notice that

Wells Fargo would bill Fong for the lender-placed insurance.

Nevertheless, the March 2009 letter on which Wells Fargo relied

indicates both that Wells Fargo provided notice and that Fong

did not receive notice before Wells Fargo billed Fong.            Fong’s

filing therefore did not support Wells Fargo’s claim.

          As a part of identifying how much the Mortgage

obligated Fong to pay, Wells Fargo bore the burden of

establishing that it was entitled to the identified amount.

French, 105 Hawaiʻi at 470, 99 P.3d at 1054; see also Reyes-

Toledo, 139 Hawaiʻi at 367, 390 P.3d at 1254.          Here, the only

evidence in the record regarding whether Wells Fargo was

entitled to charge Fong for the lender-placed insurance was
                                18
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***



inconclusive.    A genuine issue of material fact regarding

whether Wells Fargo could charge Fong for the lender-placed

insurance therefore remains.       In turn, there is also a genuine

issue of material fact regarding whether Fong defaulted when

Wells Fargo apparently redirected her payments to cover the cost

of lender-placed insurance.

                             IV.   CONCLUSION

           For the foregoing reasons, the ICA erred in affirming

the circuit court’s May 2, 2016 Order when genuine issues of

material fact remained.

           Therefore, we vacate the ICA’s February 12, 2020

judgment on appeal, which affirmed the circuit court’s May 2,

2016 “Judgment on Findings of Fact, Conclusions of Law and Order

Granting Plaintiff’s Motion for Summary Judgment and Decree of

Foreclosure Against All Defendants on Complaint Filed March 23,

2010,” and remand the case for further proceedings consistent

with this opinion.


Al Thompson for                           /s/ Mark E. Recktenwald
petitioner/defendant-appellant
Marianne S. Fong                          /s/ Paula A. Nakayama

                                          /s/ Sabrina S. McKenna
Edmund K. Saffery
and Deirdre Marie-Iha                     /s/ Michael D. Wilson
for respondent/plaintiff-
appellee Wells Fargo Bank, NA             /s/ Todd W. Eddins
dba Americas Servicing Company




                                     19